PER CURIAM:
David Michael Woodward appeals the district court’s dismissal of his § 2241 habeas petition. Woodward was sentenced to 156 months imprisonment and was ordered to pay restitution. He argues that the Bureau of Prisons (“BOP”) is improperly withdrawing funds from his prison account to satisfy the restitution order. Woodward contends that the BOP is misinterpreting the sentencing judge’s restitution order, claiming that he is not required to pay the balance of the restitution until he is released from prison.
We will reverse a dismissal of a habeas claim that is based on an error of law (as opposed to a jurisdictional or constitutional claim) only if that error is “a fundamental defect which inherently results in a complete miscarriage of justice.” See United States v. Addonizio, 442 U.S. 178, 185, 99 S.Ct. 2235, 60 L.Ed.2d 805 (1979).
Even if Woodward is correct that the BOP is improperly withdrawing money from his prison account to pay restitution, he does not meet this burden.
We, therefore, AFFIRM.